Title: To Thomas Jefferson from Bernard Peyton, 27 May 1824
From: Peyton, Bernard
To: Jefferson, Thomas


Dr Sir
Rich’d
27 May 1824
Yours enclosing one for J.C. Cabell, was recd last evening, & I have put it in his hands this morning—Your pencil or rather fountain Pen, I forwarded the other day, by Mr. Winn of Charlottesville, to whom I fd your dft: in his favor—In hasteYours very TrulyBernard Peyton(Private)The old Dr is again quite low, with the Dropsy, & it is tho’t, is gradually, tho’ slowly, going off the stage—Col. J. P.P. is here, & will no doubt avail himself of every means in his power, to secure the place—from what you sent me, I really almost dispair, I did not conceive it favorable by any means;  less the P. could not have said, to you, in reply, however, time will prove.—B. P.